     Case 4:18-cv-05109-SMJ     ECF No. 192   filed 09/30/19   PageID.8161 Page 1 of 6



 1    John P. Sheridan, WSBA No. 21473
      Mark W. Rose, WSBA No. 41916
 2    The Sheridan Law Firm, P.S.
      705 Second Avenue, Suite 1200
 3    Seattle, WA 98104
      Tel: 206-381-5949
 4
      Attorneys for Plaintiff
 5

 6
                      IN THE UNITED STATES DISTRICT COURT
 7                  FOR THE EASTERN DISTRICT OF WASHINGTON

 8    ALETA BUSSELMAN, an individual,
                                               No. 4:18-cv-05109-SMJ
 9                 Plaintiff,
                                               PLAINTIFF’S REPLY RE:
10          vs.                                MOTION TO SEAL EXHIBITS 10,
                                               74 AND 75 ATTACHED TO
11    BATTELLE MEMORIAL                        DECLARATION OF MARK ROSE
      INSTITUTE, an Ohio nonprofit
12    corporation,                             10/9/2019, pursuant to ECF No. 131

13                 Defendant.                  Without Oral Argument

14

15

16

17

18

19

20
                                                             SHERIDAN LAW FIRM, P.S.
       PLAINTIFF’S REPLY RE:                                   Hoge Building, Suite 1200
21     MOTION TO SEAL                                             705 Second Avenue
       Case No. 4:18-cv-05109-SMJ                                 Seattle, WA 98104
22                                                       Tel: 206-381-5949 Fax: 206-447-9206
     Case 4:18-cv-05109-SMJ     ECF No. 192    filed 09/30/19   PageID.8162 Page 2 of 6



 1          Defendant does not oppose the motion to seal Exhibits 10, 74 and 75

 2    attached to the Declaration of Mark Rose, stating that “[c]onsistent with the

 3    Court’s Order Granting Defendant’s Motion to Seal Documents Dated

 4    September 16, 2019 (EFC No. 151), Defendant respectfully requests that the

 5    Court grant [the] pending motion to seal to protect Defendant’s confidential

 6    and security-sensitive information.” ECF No. 156.

 7          In response to the prior motion to seal, the Court considered Plaintiff’s

 8    objections to sealing the draft Cause Analysis Report for Payment to a Fraudulent

 9    Subcontractor, which is one of the documents at issue again here. See ECF No.

10    148. In the context of that earlier motion to seal, the Court found that this “set of

11    proposed sealed documents contains security-sensitive information related to U.S.

12    Department of Energy programs involving Defendant[,]” found “a compelling

13    need for confidentiality supported by these specific facts, and conclude[d] this

14    need outweighs the public’s interest in disclosure.” See Kamakana v. City &

15    County of Honolulu, 447 F.3d 1172, 1178–79 (9th Cir. 2006).” ECF No. 151.

16          Plaintiff recognizes that the Court may well reach the same conclusion in

17    response to the present motion, since part of the evidence at issue here (i.e., Rose

18    Dec., Exhibits 74 and 75) address similar documents—albeit not the same

19    evidence.

20
                                                               SHERIDAN LAW FIRM, P.S.
       PLAINTIFF’S REPLY RE:                                     Hoge Building, Suite 1200
21     MOTION TO SEAL - 1                                           705 Second Avenue
       Case No. 4:18-cv-05109-SMJ                                   Seattle, WA 98104
22                                                         Tel: 206-381-5949 Fax: 206-447-9206
     Case 4:18-cv-05109-SMJ    ECF No. 192    filed 09/30/19   PageID.8163 Page 3 of 6



 1          The documents are similar to the extent that the present motion to seal

 2    concerns, in part, drafts of the Cause Analysis Report for Payment to a Fraudulent

 3    Subcontractor. See ECF No. 132 and 132-1 (Rose Dec., Exhibits 74 and 75). It

 4    differs from the earlier motion and the previously sealed documents in that the

 5    draft reports now at issue contain handwritten edits by Steve Cooke, which show

 6    that “[p]rior to Mr. Cooke working with Mr. Conger to change the language of

 7    the root cause statement, Mr. Cooke had twice reviewed and edited earlier drafts

 8    of the March root cause statement, and had not changed the substantive language

 9    of the root cause statement.” See SDMF 12 (ECF No. 135 at 13:12-17), citing

10    Rose Dec., Exhibit 74 (ECF No. 132) and Exhibit 75 (ECF No. 132-1).

11          The fact that Steve Cooke made handwritten edits to the draft report that did

12    not alter or change the language of the root cause statement is relevant to

13    Defendant’s dispositive motion. Much of the defense’s argument (including the

14    root cause modifications) is public in the summary judgment filing and will be at a

15    public trial. In considering the sealing of these documents at summary judgment,

16    sealing should be denied because the public has a right to know and see that

17    PNNL Attorney Steve Cooke did not see fit to change the March root cause

18    analysis in two edits he did in March. He only saw fit to change the root cause

19    later when Manager Marty Conger objected to the March root cause language.

20
                                                             SHERIDAN LAW FIRM, P.S.
       PLAINTIFF’S REPLY RE:                                   Hoge Building, Suite 1200
21     MOTION TO SEAL - 2                                         705 Second Avenue
       Case No. 4:18-cv-05109-SMJ                                 Seattle, WA 98104
22                                                       Tel: 206-381-5949 Fax: 206-447-9206
     Case 4:18-cv-05109-SMJ    ECF No. 192     filed 09/30/19   PageID.8164 Page 4 of 6



 1    Since the draft cause report has already been a part of the public record for two

 2    years, see ECF No. 149, ¶3, Plaintiff submits there is no compelling need to seal

 3    the documents showing Mr. Cooke’s handwritten edits, and she incorporates by

 4    reference her previously stated objections to sealing the draft cause analysis

 5    reports. See ECF No. 148.

 6          The third proposed sealed document, Rose Dec., Ex. 10, is a three-page

 7    excerpt from a Corrective Action Plan, issued in 2007, which is unrelated to the

 8    fraudulent payment and causal analysis at issue in this case. The excerpt from the

 9    2007 corrective action plan describes, inter alia, some of the root causes identified

10    in a different cause analysis, but does not provide detailed facts of the type found

11    in draft cause reports previously sealed by the Court. See ECF No. 132-2. For

12    such reason, the arguments Defendant presented for sealing the draft causal

13    analysis report—claiming that the Fowler draft causal analysis report “explore[s]

14    in … granular factual detail …system vulnerabilities,” and claiming that it “could

15    … be used to attempt a similar fraudulent scheme against PNNL”)—has no

16    application to Rose Dec., Ex. 10. As Defendant has offered no evidence or

17    argument in support of finding compelling reasons to seal the Corrective Action

18    Plan excerpt, the Court should not seal the document.

19          DATED this 30th day of September, 2019.

20
                                                              SHERIDAN LAW FIRM, P.S.
       PLAINTIFF’S REPLY RE:                                    Hoge Building, Suite 1200
21     MOTION TO SEAL - 3                                          705 Second Avenue
       Case No. 4:18-cv-05109-SMJ                                  Seattle, WA 98104
22                                                        Tel: 206-381-5949 Fax: 206-447-9206
     Case 4:18-cv-05109-SMJ    ECF No. 192    filed 09/30/19   PageID.8165 Page 5 of 6



 1                                            THE SHERIDAN LAW FIRM, P.S.

 2                                        By: s/John P. Sheridan
                                             John P. Sheridan, WSBA # 21473
                                             Mark W. Rose, WSBA # 41916
 3                                           Hoge Building, Suite 1200
                                             705 Second Avenue
 4                                           Seattle, WA 98104
                                             Phone: 206-381-5949
                                             Fax: 206-447-9206
 5                                           jack@sheridanlawfirm.com
                                             mark@sheridanlawfirm.com
 6                                            Attorneys for Plaintiff

 7

 8

 9

10

11

12

13

14

15

16
                              CERTIFICATE OF SERVICE
17
            I certify that on September 30, 2019, I electronically filed the above
18
      and foregoing pleading using the CM/ECF System. Notice of Electronic
19

20
                                                             SHERIDAN LAW FIRM, P.S.
       PLAINTIFF’S REPLY RE:                                   Hoge Building, Suite 1200
21     MOTION TO SEAL - 4                                         705 Second Avenue
       Case No. 4:18-cv-05109-SMJ                                 Seattle, WA 98104
22                                                       Tel: 206-381-5949 Fax: 206-447-9206
     Case 4:18-cv-05109-SMJ   ECF No. 192    filed 09/30/19   PageID.8166 Page 6 of 6



 1    Filing was provided to the following counsel:

 2          Mark Nelson Bartlett
            Gillian Murphy
 3          Arthur Simpson
            DAVIS WRIGHT TREMAINE, LLP
 4          1201 Third Avenue, Suite 220
            Seattle, Washington 98101
 5
            Attorneys for Defendant
 6

 7
                                                      s/Mark Rose
 8                                                    Mark Rose, WSBA # 41916

 9

10

11

12

13

14

15

16

17

18

19

20
                                                            SHERIDAN LAW FIRM, P.S.
       PLAINTIFF’S REPLY RE:                                  Hoge Building, Suite 1200
21     MOTION TO SEAL - 5                                        705 Second Avenue
       Case No. 4:18-cv-05109-SMJ                                Seattle, WA 98104
22                                                      Tel: 206-381-5949 Fax: 206-447-9206
